Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-8 drawn to a container, in the reply filed on 3/4/21 is acknowledged. The applicant’s election without traverse of the species of Group 1 represented by Figs 8-16 is also acknowledged, as is applicant’s indication that claims 1 and 4-8 read on the elected species.
In spite of applicant’s indication that claim 7 reads on the elected species, the examiner finds that claim 7 does not read on the elected species and instead reads on the species of Group 3. Note the requirement in claim 7 that the inside front panel is connected to one additional inside panel reinforcing the outside panels. These features are not described in the specification as being features of elected Figs 8-16. Nor are the features described in Figs 8-18. Instead, the features are described in the specification as being features of species Group 3. Accordingly claim 7 is also withdrawn from further consideration as not without traverse in the reply filed on 3/4/21. An action on the merits of claims 1, 4-6 and 8 follows.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
first side panel (no first side panel is described in the specification for the embodiment of Figs 8-16. No first side panel is specifically pointed out in Figs 8-16 either);
second side panel (as for the claimed first side panel, no second side panel is described in the specification description of Figs 8-16 or specifically shown in the figures themselves. Note that the terms first and second are interpreted as not just denoting number but as also an identification of specific panels);
back panel (note the comments above. Same thing for the claimed back panel);
an air cell flap foldably connected to at least one of the end flaps and/or one of the panels (these features are not described in the specification either. Nor are they described in figs 8-16).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the parts thereof discussed above cannot be properly interpreted (because they were not properly described in the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreini (3,240,417). The claimed container reads on the outer carton 10 and inner filler 12 of Fig 1. The claimed plurality of panels can be one or more panels of the outer carton 10 (excluding its end flaps). Thus, the claimed front panel can be the panel of the outer carton 10 to which fold strip 26 is adhered. The claimed back panel (as best understood) can be the opposed panel of outer carton 10, and the claimed first and second side panels (as best understood) .
The claimed plurality of end flaps can be two or more of the noted end flaps of outer carton 10 including flaps 35, 36, 37 and 38. The claimed air cell flap can be brace panel 15. As required in claim 1 (as best understood), the air cell flap is foldably connected to one of the plurality of panels (as shown in Fig 4 the foldable connection is indirect).
Regarding claim 4, the claimed inside panel can be fold strip 26 and the claimed air cell flap fold line can be fold line 30 between panels 15 and 18. As required in claim 5 the air cell flap fold line is offset from a main end flap fold line (the fold line connecting side strip 31 to panel 18).
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736